Citation Nr: 1720252	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  11-25 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a liver disorder. 

3.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, secondary to service-connected diabetes mellitus.  

4.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, secondary to service-connected diabetes mellitus.  

5.  Entitlement to service connection for a kidney disorder, secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION


The Veteran had service from September 1965 to June 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2009 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's appeal must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's appeal so that he is afforded every possible consideration.

The Veteran previously identified in the record that he applied for benefits from the Social Security Administration (SSA).  See VA 21-4138 Statement In Support of Claim, received February 17, 1998.  VA has a duty to assist in the procurement of relevant records.  38 C.F.R. § 3.159.  It is not clear whether the Veteran did in fact apply for such benefits, or if he did apply whether the records would potentially be relevant to the claimed disabilities.  However, such a possibility cannot be definitely excluded.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure Social Security Administration records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim).

As it is not clear what the SSA records contain, if any, the Board finds that it is inappropriate at this time to adjudicate the claims of whether to reopen service connection for a liver condition or the other original service connection claims on appeal, and will instead remand them.  Should the SSA records be obtained, it can then be decided whether they constitute new and material evidence sufficient to reopen the Veteran's liver condition claim, or indeed, whether they are pertinent to any of the other original service connection claims.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration (SSA) and obtain a complete copy of any adjudication for disability benefits and the underlying records.  All efforts to obtain such SSA records should be fully documented, and a negative response must be provided if records are not available.

2.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case that addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


